Citation Nr: 0511650	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  95-29 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Y.B.


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel

INTRODUCTION

The veteran served on active duty from August 1965 to May 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the veteran's claim for a total 
rating for compensation based on individual unemployability 
due to a service-connected disability.  The veteran filed a 
timely appeal to this adverse determination.  The veteran's 
claims file was subsequently transferred to the RO in 
Detroit, Michigan.

When this matter was previously before the Board in August 
1997, November 1998, and March 2001, it was remanded to the 
RO for further development, which was accomplished to the 
extent possible.  The veteran's claim was then returned to 
the Board for appellate review.

In May 2003, the Board issued a decision in this case 
affirming the RO's denial of a total rating for compensation 
based on individual unemployability due to a service-
connected disability.  The veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court), which, in an order dated in October 2004, granted 
the parties' Joint Motion for Remand of the BVA Decision on 
Appeal, vacated the Board's May 2003 decision, and remanded 
the matter to the Board for further action consistent with 
the instructions in the Joint Motion.  The veteran's claim is 
now before the Board pursuant to this Court remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.






REMAND

The Board observes that in its May 2003 decision, since 
vacated, the Board determined that while there was evidence 
showing that the veteran was unemployable, the evidence 
showed that the veteran was not unemployable as a result of 
his sole service-connected disability of asthma, but rather 
as a result of his numerous and severe nonservice-connected 
disabilities.  In their Joint Motion for Remand, the parties 
agreed that since "the record is devoid of any unambiguous 
medical evidence upon which the Board's conclusion could be 
based," the Board had impermissibly substituted its own 
medical judgment for independent medical evidence, and thus 
the Board's conclusion regarding the veteran's 
unemployability was not supported by adequate reasons and 
bases.

Therefore, the Board finds that this claim must be remanded 
to the RO to obtain both a medical examination of the veteran 
and a medical opinion regarding whether the veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected asthma.

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
development:

1.  The veteran should be scheduled for a 
VA respiratory examination by an 
appropriate medical professional to 
determine the current nature and extent 
of his asthma.  The claims folder should 
be made available to the examiner for 
review before the examination.  Any and 
all tests deemed necessary by the 
examiner for a full evaluation should be 
accomplished.

Following his examination of the veteran 
and claims file review, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that the 
veteran's asthma disorder, standing 
alone, would preclude the veteran from 
obtaining and maintaining substantially 
gainful employment.  

2.  After the above development has been 
completed, and after giving the appellant 
the full opportunity to supplement the 
record if desired, the RO should review 
the case and assure that all indicated 
actions are complete.  The RO should next 
readjudicate the issue of the veteran's 
entitlement to a total rating for 
compensation based on individual 
unemployability due to a service-
connected disability, with due 
consideration given to any new evidence 
received since the time of the most 
recent supplemental statement of the case 
issued in October 2002.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded a reasonable 
opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to 


the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
notified.



	                  
_________________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




